DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/29/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 8-21 are currently pending on the application, of which claims 8 & 16 are currently amended and claims 1-7 has been cancelled.
In view of the amendments to the claims, the previous rejection to the claims under 35 U.S.C. 103 is withdrawn. However, a new grounds of rejection is made using the same references as before with a different interpretation for claims 8-15 and a new ground of rejection is provided for claims 16-21.
Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive. As to applicant’s argument regarding claim 8, under the new interpretation of the Mallory reference, the disclosure of Mallory is directed towards removing a portion of a rack where interference may occur due to utensils within a different rack as the racks slide into and out of a dishwasher. Combined with the fact the Buehlmeyer discloses a rack for utensils within another rack, one of ordinary skill in the art would find it obvious to provide removal of parts of the other rack that may interfere with the utensils. Since it is readily apparent that the purpose of Mallory providing a folding portion of the rack is because the racks are not nested within one another, and thus there is a desire to reclaim the support surface when the tall utensils are not present. A skilled artisan realizes that this feature is not necessary when the racks are nested within one another, as the support surface (i.e. bottom partition of the non-utensil bearing rack) is no longer the interfering area, but rather a top perimeter of the non-utensil bearing rack is the interfering area. Accordingly, since one of ordinary skill in the art is also a person of ordinary creativity in the art and not an automaton (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007)), they would understand that a manner of providing a removed surface, when the surface in question is not required for supporting articles, is to not provide the surface at all (i.e. discontinuous portion/no outer periphery).
Applicant’s argument to claim 16 are that the Buehlmeyer does not disclose that there is no outer periphery portion and the height of the crockery rack Buehlmeyer is not higher than the cutlery rack. First, Buehlmeyer is ambiguous as to whether there is an outer periphery portion of the first rack based on the drawings showing a discontinuous portion an no mention as to whether the top line above the cutlery rack is actually an edge of the front rack or not (see rejection below for further explanation). As such it cannot be conclusively stated as to whether Buehlmeyer does or does not teach such features. At worst, it appears that Buehlmeyer would teach at least one of said features (i.e. if the top line of the cutlery rack is part of the front edge, then the rack is below and away from the top edge, and if the line is not a part of the top front edge then the there does not appear to be any peripheral portion). The remaining feature is present by the other references cited (see new rejection below). The interpretation of Mallory providing a rational to remove interfering portions of a rack, and Classen for providing higher walls of a rack. When the teachings of said references are combined together with Buehlmeyer, it is believed that they do read over the invention of claim 16. 
Applicant’s third argument is that removing a top portion of the first rack for non-interference of large utensils is unsupported. Examiner respectfully disagrees, it is believed that the modification is supported since both Buehlmeyer and Mallory deal with cutlery baskets, and Mallory discloses the advantage of have a removed portion of a rack to accommodate large utensils without interference, there is support to provide a removed portion of a rack to provide the advantage. Secondly, applicant argues that one of ordinary skill in the art would modify the bottom of the rack rather than the top portion. Again, examiner respectfully disagrees. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. It is not deemed that a skilled artisan would modify the bottom portion of the rack of Buehlmeyer, because they would understand that simply copying feature there without any forethought as to how the teachings would fit together would not result in the desired advantage when placement of tall utensils is desired. Rather, a person having ordinary skill in the art realizes that when the racks are nested within one another, the bottom portion is no longer the constraint for interference of tall utensils, but rather the top perimeter of the rack.
Claim Interpretation
The term slide is being interpreted under its plain meaning, as defined by Merriam-Webster as: “a guiding surface (such as a feeding mechanism) along which something slides” (accessed 02/23/2021 from www.merriam-webster.com/dictionary/slide).
The term silverware is being interpreted under its plain meaning, as defined by Merriam-Webster as: “knives, forks, spoons, etc. made of steel or other materials” (accessed 02/23/2021 from https://dictionary.cambridge.org/us/dictionary/english/silverware), also known as cutlery.
 The term rack is being interpreted under its plain meaning, as defined by Merriam-Webster as: “a framework, stand, or grating on or in which articles are placed” (accessed 02/23/2021 from www.merriam-webster.com/dictionary/rack).
The term basket is being interpreted under its plain meaning, as defined by Merriam-Webster as: “a receptacle made of interwoven material (such as osiers)” (accessed 02/23/2021 from www.merriam-webster.com/dictionary/basket).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 & 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehlmeyer et al. (US20090140619A1) in view of Mallory (US20100314977A1).
Regarding claim 8, Buehlmeyer discloses a rack for a dishwasher (Fig.1) comprising: a first rack (Fig.1 ref 7) positionable within the dishwasher in a stowed position [0022], wherein the first rack includes a front portion of a front side (see Fig.1 ref 4) having an apparent top edge (see Fig.1 ref 4 top portion) with what appears to be a discontinuous top edge (junction between top of ref 4 and top of ref 5 providing discontinuity and thus the portion extending therefrom defining a discontinuous portion of the top edge, see also magnified figure provided below) that establishes a fixed opening (Fig.1 portion under the discontinuous edge portion) for a second rack to travel through (see Fig.1 ref 5 traveling through opening within rack ref 7); a second rack (Fig.1 ref 5) within the first rack and in a second stowed position [0022] where the second rack is located in the portion of the front side with the discontinuous top edge (see Fig.1); a slide mechanism (Fig.1 refs 9 & 10, the rail and rollers reading on a slide) that connects the first rack to the second rack [0027] and such that the second rack is horizontally translatable through the fixed opening between a second stowed position in the first rack and a second deployed position outwardly away from the first rack and the portion of the front side having the discontinuous top edge (see Fig.1 double arrows above ref 10 also [0022-0023]). Buehlmeyer also discloses that the baskets are known to be made of wire mesh [0002], synonymous to a wire rack. Therefore, it is reasonably expected that the racks are wire racks. Although, Buehlmeyer does not explicitly recite a discontinuous top edge, the disclosure and figures make it ambiguous as to whether line that extends above ref 5 is a portion of a wall, a drawing inconsistency, or just for the sake of defining boundaries. Assuming arguendo, that it is unclear as to whether the portion defined above is actually a discontinuous top edge, such a feature would have been obvious in light of the teachings of Mallory.

    PNG
    media_image1.png
    648
    916
    media_image1.png
    Greyscale

Mallory discloses an art related dishwasher rack (abstract) and further discloses that utensils may often have a long length which may interfere with a sliding motion of a rack [0025] due to contact of the utensil with a portion of another rack. To this extent it is envisaged to remove portions of the rack which may provide such interference (see Mallory Figs.3-4) in order to allow for unobstructed loading of utensils with interfering in a sliding motion of a rack.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Buehlmeyer to remove any portions of the first rack which may interfere with utensils of the second rack when sliding the rack in and out. More specifically, a skilled artisan would remove a portion of the first rack of Buehlmeyer (if it exists) that is directly above the second rack (see Buehlmeyer Fig.1 ref 5) to avoid such collision/interference. Furthermore, because Mallory discloses such a feature for utensils, and the second basket of Buehlmeyer is specifically intended for utensils (Buehlmeyer [0023]), such a teaching naturally lends itself to the aforementioned modification for its explicit intended purpose, and a skilled artisan would quickly, and with relative ease, realize the ability to perform such a modification and its immediate benefits. Thus, the modification would provide a discontinuous top edge specifically at a portion directly above the second rack.
Regarding claims 11-14, Modified Buehlmeyer teaches the rack of claim 8, wherein the second rack has a second deployed position that is different from the second stowed position (see Buehlmeyer Fig.1 where stowed position is within the outer periphery of the first rack such that it extends from the front side to the back side of the wire rack, see also [0022], and the deployed position is outside of the first rack such that the second rack passes through the front rack when moving away from the second position, see also [0023]). 
As to claim 15, Modified Buehlmeyer teaches the rack of claim 8, wherein the sliding mechanism has two rails (i.e. slides, see [0027])

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehlmeyer et al. (US20090140619A1) and Mallory (US20100314977A1) as applied to claim 8 above, and further in view of Kulkarni (US20170224189A1).
Regarding claim 9, Modified Buehlmeyer teaches the rack of claim 8, wherein the first wire rack is mounted to the tub such that it is capable of sliding in and out of the tub [0022]. Since Buehlmeyer teaches a method of sliding a rack in/out of a location is provided by a rail and roller assembly, it is reasonably expected that the withdrawing of the first rack from the wash container is performed by a similar rail and roller structure (reading on a slide mechanism). Assuming arguendo that Buehlmeyer does not explicitly disclose a slide mechanism, the following alternative rejection is provided. Although Buehlmeyer discloses the movement of the rack in and out of the rack, there is no specific disclosure of a sliding mechanism structure. However, such a feature is well known in the art for its intended purpose, as evidenced by Kulkarni.
Kulkarni discloses a rack system for dishwasher (abstract), wherein the racks are disposed on rails and roller systems for sliding (Fig.2 refs 122, 136, 120, & 134). Kulkarni and Buehlmeyer are analogous in the art of dishwasher rack systems.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the first rack to utilize the sliding mechanism of Kulkarni in order to provide the desired rack movement of Buehlmeyer. Furthermore, it is routine and in the purview of one of ordinary skill in the art to utilize a known type of sliding mechanism where one is not provided.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehlmeyer et al. (US20090140619A1) and Mallory (US20100314977A1) as applied to claim 8 above, and further in view of Kulkarni (US20170224189A1) and Woo (US20060289041A1).
Regarding claim 10, Modified Buehlmeyer teaches the rack of claim 8 but does not disclose the presence of baskets within the second rack, however a feature is known in the art as evidenced by Kulkarni.
Kulkarni discloses a rack assembly for dishwasher wherein it is known to provide one or modular baskets within a rack for the purposes easily loading and prewashing (abstract, see also Fig.3). Further, Kulkarni discloses that the racks are disposed on rails and roller systems for sliding (Fig.2 refs 122, 136, 120, & 134). Kulkarni and Buehlmeyer are analogous in the art of dishwasher rack systems.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the second rack of Buehlmeyer to include at least one modular basket within said rack in order to facilitate loading and prewashing (Kulkarni abstract and [0004-0005 & 0042]). Since the rack is intended for cutlery (Buehlmeyer [0023]), thus one of ordinary skill in the art would have provided the modular baskets for the second rack such that they are silverware (cutlery) baskets. However, assuming arguendo that it would not have been obvious to provide the basket to be a silverware basket, the following alternative rejection is provided. Modified Buehlmeyer does not disclose the basket being a silverware basket, however silverware baskets for cutlery within racks are known in the art, as evidenced by Woo.
Woo discloses a dishwasher (Fig.1) wherein a silverware basket (Fig.2) is provided within a rack (Fig.1 ref 150) in order to hold silverware that is be washed. Woo and Buehlmeyer are analogous in the art of dishwashers.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the basket of Modified Buehlmeyer such that it is a silverware basket. Further, since the second rack is intended for cutlery, one of ordinary skill in the art would have found it obvious to provision the basket within the cutlery rack such that it is a silverware basket.

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehlmeyer et al. (US20090140619A1) in view of Mallory (US20100314977A1) and/or Classen (US20080093314A1).
Regarding claim 16, Buehlmeyer discloses a dishwasher (Fig.1) comprising a tub (Fig.1 ref 2); a first rack (Fig.1 ref 7), having a front side having an apparent top edge (see Fig.1 ref 4 top portion), positionable within the dishwasher as a first stowed position [0022] and a first deployed position outside of the tub [0023]; a second rack (Fig.1 ref 5) carried with the first rack between the first stowed and deployed positions [0022], wherein the second rack is spaced away from and below the top edge of the first rack (see Fig.1 ref 5 spaced away from the top edge of ref 4, and since ref 5 fits within ref 7, the top edge of ref 4 is at least some part above ref 5); a slide mechanism (Fig.1 refs 9 & 10, the rail and rollers reading on a slide) that connects the first rack to the second rack [0027] and such that the second rack is horizontally translatable between a second stowed position in the first rack and a second deployed position outwardly away from the first rack (see Fig.1 double arrows above ref 10 also [0022-0023]). Although, Buehlmeyer does not explicitly recite an outer periphery portion, the disclosure and figures make it ambiguous as to whether line that extends above ref 5 is a portion of a wall, a drawing inconsistency, or just for the sake of defining boundaries (i.e. it is unclear if Buehlmeyer is actually defining a rack wall over the basket, as [0023] states that the second rack projects over the front wall, and the magnified figure above seems to show a discontinuity between the edge and the portion over the second rack). However, assuming arguendo that Buehlmeyer does not show/state no outer periphery portion at the front side at an elevation above the second rack, such a feature would have been obvious in light of the teachings of Mallory. Further, assuming arguendo that Buehlmeyer discloses that the first and second rack are at substantially the same height [0026] and this would not read upon the second rack being below a top edge of the first rack, the following alternative rejection is provided. One of ordinary skill in the art would reasonably expect that the second rack is at least some small distance below the top edge of the first rack since it is placed within the first rack and appears to be defined within the confines of the first rack. However, assuming this is not the case, providing the second rack with a height that is below an edge of the second rack is a feature known in the art, as evidenced by Classen.
Mallory discloses an art related dishwasher rack (abstract) and further discloses that utensils may often have a long length which may interfere with a sliding motion of a rack [0025] due to contact of the utensil with a portion of another rack. To this extent it is envisaged to remove portions of the rack which may provide such interference (see Mallory Figs.3-4) in order to allow for unobstructed loading of utensils with interfering in a sliding motion of a rack.
Classen discloses an art related dishwasher and rack (abstract), wherein it is known to have the outer edges of a rack raised higher than the components within the rack in order to avoid injury to an individual should they fall on/towards the rack [0008].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Buehlmeyer to remove any portions of the first rack which may interfere with utensils of the second rack when sliding the rack in and out. More specifically, a skilled artisan would remove a portion of the first rack of Buehlmeyer (if it exists) that is directly above the second rack (see Buehlmeyer Fig.1 ref 5) to avoid such collision/interference. Furthermore, because Mallory discloses such a feature for utensils, and the second basket of Buehlmeyer is specifically intended for utensils (Buehlmeyer [0023]), such a teaching naturally lends itself to the aforementioned modification for its explicit intended purpose, and a skilled artisan would quickly, and with relative ease, realize the ability to perform such a modification and its immediate benefits. Furthermore, one of ordinary skill in the art would have modified the rack of Buehlmeyer such that the outer edges of the first rack are higher than that of the second rack in order to avoid injury to an individual who happens to fall on the rack. A skilled artisan would perform such a modification to the first rack of Buehlmeyer in order to maintain the sliding capabilities of the second rack.
Regarding claims 17-19, Modified Buehlmeyer teaches the dishwasher of claim 16, wherein the second rack projects from the front side of the first rack when the second rack is in the deployed position (see Buehlmeyer Fig.1). The second rack is in the deployed position when the first rack is either in the first stowed position or the deployed position (see Buehlmeyer Fig.1 & [0022-0023], showing the second rack has movement independent of the first rack via double arrow, thus the second rack is capable of being in either the second stowed or second deployed position when the first rack is in either the first deployed or first stowed position)

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehlmeyer et al. (US20090140619A1), Mallory (US20100314977A1), and/or Classen (US20080093314A1) as applied to claim 16 above, and further in view of Kulkarni (US20170224189A1).
Regarding claim 20, Modified Buehlmeyer teaches the dishwasher of claim 16, wherein the first wire rack is mounted to the tub such that it is capable of sliding in and out of the tub [0022]. Since Buehlmeyer teaches a method of sliding a rack in/out of a location is provided by a rail and roller assembly, it is reasonably expected that the withdrawing of the first rack from the wash container is performed by a similar rail and roller structure (reading on a slide mechanism). Assuming arguendo that Buehlmeyer does not explicitly disclose a slide mechanism, the following alternative rejection is provided. Although Buehlmeyer discloses the movement of the rack in and out of the rack, there is no specific disclosure of a sliding mechanism structure. However, such a feature is well known in the art for its intended purpose, as evidenced by Kulkarni.
Kulkarni discloses a rack system for dishwasher (abstract), wherein the racks are disposed on rails and roller systems for sliding (Fig.2 refs 122, 136, 120, & 134). Kulkarni and Buehlmeyer are analogous in the art of dishwasher rack systems.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the first rack to utilize the sliding mechanism of Kulkarni in order to provide the desired rack movement of Buehlmeyer. Furthermore, it is routine and in the purview of one of ordinary skill in the art to utilize a known type of sliding mechanism where one is not provided.
Regarding claim 21, Modified Buehlmeyer teaches the dishwasher of claim 20, wherein the first rack and the second rack travel in respective first and second directions, which are the same direction, as they travel from their respective stowed positions to their deployed positions (see Buehlmeyer Fig.1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Basme et al. (WO2018188879A1) discloses a dishwasher with a rack having multiple racks/baskets therein with a track connecting each rack to cycle the racks vertically and horizontally (see Figs.3 and 5).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bretaud et al. (FR2958145A1), Kauffman et al (US3466109A), Welch (US20050133063A1) all disclose a rack connected to another rack via a rail, guide mechanism and sometimes bracket.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bujak et al. (DE102013013649A1) discloses a dishwasher with a sing guide rail assembly (Fig.4) which connects two racks to each other and the tub (see Fig.2 refs 22 and 14)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        /MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711